Exhibit 10.5

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this 10th day of October,
2005 (the “Amended Agreement”), among New Skies Satellites B.V., a Dutch company
(Chamber of Commerce registration #33302535) with seat at The Hague (the
“Company”), and Mr. Stephen J. Stott (the “Employee”).

 

WHEREAS the Company and the Employee have entered into that certain Employment
Agreement dated March 2, 1999, as amended and restated as of November 1, 2004
(the “2004 Agreement”); and

 

WHEREAS, the Company and the Employee desire to amend the 2004 Agreement in
certain respects effective on and after January 1, 2005 (the “Effective Date”),
and to restate the 2004 Agreement to read in its entirety as follows.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                       Employment, Duties, Authority and
Agreements.

 


(A)   THE COMPANY HEREBY AGREES TO EMPLOY THE EMPLOYEE AS CHIEF TECHNICAL
OFFICER (“CTO”) AND THE EMPLOYEE HEREBY ACCEPTS SUCH POSITION AND AGREES TO
SERVE IN SUCH CAPACITY DURING THE EMPLOYMENT PERIOD FIXED BY SECTION 3 HEREOF
(THE “EMPLOYMENT PERIOD”).  THE EMPLOYEE SHALL REPORT TO THE CHIEF EXECUTIVE
OFFICER (THE “CEO”).  THE EMPLOYEE WILL HAVE SUCH DUTIES, RESPONSIBILITIES AND
AUTHORITY AS ARE CUSTOMARY FOR A CTO, INCLUDING, WITHOUT LIMITATION,
ESTABLISHING STANDARDS FOR AND SUPERVISING THE PERFORMANCE OF THE FOLLOWING
AREAS: SATELLITE COMMUNICATIONS OPERATIONS; CAPACITY PLANNING AND INVENTORY
MANAGEMENT; SATELLITE PROCUREMENT; AND TT&C OPERATIONS. IN ADDITION TO THE ABOVE
RESPONSIBILITIES, THE EMPLOYEE SHALL BE RESPONSIBLE FOR: (I) PARTICIPATING IN
ALL AREAS OF THE FREQUENCY COORDINATION PROCESS, INCLUDING REPRESENTING THE
COMPANY BEFORE THE ITU AND THE GOVERNMENT OF THE NETHERLANDS AND SUPERVISING THE
COORDINATION OF THE COMPANY’S SATELLITE FLEET WITH OTHER SATELLITE OPERATORS,
(II) IDENTIFYING AND ANALYZING POTENTIAL STRATEGIC ACQUISITIONS AND JOINT
VENTURES, COMMERCIAL OPPORTUNITIES, AND PRODUCT DEVELOPMENT PROSPECTS OR MATTERS
AFFECTING THE COMPANY’S INTERESTS, (III) RECRUITING, TRAINING AND MANAGING A
TECHNICAL SUPPORT TEAM WHICH SHALL BE RESPONSIBLE FOR ALL ASPECTS OF SATELLITE
OPERATIONS, (IV) ASSISTING IN COOPERATION WITH THE SALES, MARKETING AND BUSINESS
DEVELOPMENT DEPARTMENTS IN THE STRATEGIC DEVELOPMENT OF NEW PRODUCTS OR SERVICES
IN RESPONSE TO CUSTOMER REQUIREMENTS, AND (V) ANY OTHER DUTIES AND/OR
RESPONSIBILITIES AS THE COMPANY MAY ASSIGN FROM TIME TO TIME.


 


(B)   DURING THE EMPLOYMENT PERIOD, EXCLUDING ANY PERIODS OF VACATION AND SICK
LEAVE TO WHICH THE EMPLOYEE IS ENTITLED, THE EMPLOYEE SHALL DEVOTE HIS FULL
WORKING TIME, ENERGY AND ATTENTION TO THE PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES HEREUNDER AND SHALL FAITHFULLY AND DILIGENTLY ENDEAVOR TO
PROMOTE THE BUSINESS AND BEST INTERESTS OF THE COMPANY AND ANY ENTITY THAT IS A
DIRECT OR INDIRECT WHOLLY-OWNED SUBSIDIARY OF NEW SKIES SATELLITES HOLDINGS LTD.
(SUCH SUBSIDIARIES HEREINAFTER REFERRED TO AS THE “AFFILIATES”).


 


(C)   DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE MAY NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY, OPERATE, PARTICIPATE IN THE MANAGEMENT,
OPERATIONS OR CONTROL

 

--------------------------------------------------------------------------------


 


OF, OR ACT AS AN EMPLOYEE, OFFICER, CONSULTANT, AGENT OR REPRESENTATIVE OF, ANY
TYPE OF BUSINESS OR SERVICE (OTHER THAN AS AN EMPLOYEE OF THE COMPANY), PROVIDED
THAT IT SHALL NOT BE A VIOLATION OF THE FOREGOING FOR THE EMPLOYEE TO (I) ACT OR
SERVE AS A DIRECTOR, TRUSTEE OR COMMITTEE MEMBER OF ANY CIVIC OR CHARITABLE
ORGANIZATION, AND (II) MANAGE HIS PERSONAL, FINANCIAL AND LEGAL AFFAIRS, SO LONG
AS SUCH ACTIVITIES (DESCRIBED IN CLAUSES (I) AND (II)) DO NOT INTERFERE WITH THE
PERFORMANCE OF HIS DUTIES AND RESPONSIBILITIES TO THE COMPANY AS PROVIDED
HEREUNDER. EXCEPT AS DESCRIBED IN THIS SECTION 1(C), EMPLOYEE SHALL NOT PROVIDE
ANY SERVICES TO ANY OTHER ENTITY DURING THE EMPLOYMENT PERIOD WITHOUT THE
WRITTEN CONSENT OF THE COMPANY.

 

2.                                       Compensation.

 


(A)   AS COMPENSATION FOR THE AGREEMENTS MADE BY THE EMPLOYEE HEREIN AND THE
PERFORMANCE BY THE EMPLOYEE OF HIS OBLIGATIONS HEREUNDER, DURING THE EMPLOYMENT
PERIOD THE COMPANY SHALL PAY THE EMPLOYEE, NOT LESS THAN ONCE A MONTH PURSUANT
TO THE COMPANY’S NORMAL AND CUSTOMARY PAYROLL PROCEDURES, A BASE SALARY AT THE
RATE OF US $358,904 PER ANNUM (THE “BASE SALARY”) PAYABLE IN U.S. DOLLARS OR IN
DUTCH GUILDERS, AT THE EMPLOYEE’S ELECTION, AT AN EXCHANGE RATE TO BE FIXED
ANNUALLY BY MUTUAL AGREEMENT BETWEEN EMPLOYEE AND THE COMPANY.  THE BASE SALARY
SHALL BE REVIEWED ANNUALLY AND BE INCREASED FURTHER IN THE ABSOLUTE DISCRETION
OF THE COMPANY.  ANY SUCH INCREASED BASE SALARY SHALL THEN BECOME THE BASE
SALARY FOR ALL PURPOSES HEREUNDER.


 


(B)   AS COMPENSATION FOR THE AGREEMENTS MADE BY THE EMPLOYEE HEREIN AND THE
PERFORMANCE BY THE EMPLOYEE OF HIS OBLIGATIONS HEREUNDER, BEGINNING IN CALENDAR
YEAR 1999 AND FOR THE REMAINDER OF THE EMPLOYMENT PERIOD (THE “BONUS PERIOD”),
THE EMPLOYEE SHALL HAVE AN OPPORTUNITY TO EARN CASH BONUSES IN ACCORDANCE WITH
THE FOLLOWING TERMS.  FOR EACH CALENDAR YEAR DURING THE BONUS PERIOD FOLLOWING
THE EFFECTIVE DATE, EMPLOYEE SHALL BE ELIGIBLE TO EARN A CASH BONUS OF UP TO 50%
OF HIS BASE SALARY FOR THAT YEAR, SUBJECT TO THE PERFORMANCE STANDARDS TO BE
APPROVED BY THE COMPANY AND, EXCEPT AS OTHERWISE PROVIDED IN SECTION 5, SUBJECT
TO THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY ON THE LAST DAY OF THE CALENDAR
YEAR (THE “ANNUAL BONUS”).  THE ANNUAL BONUS EARNED BY THE EMPLOYEE WITH RESPECT
TO EACH YEAR SHALL BE PAID TO THE EMPLOYEE NOT LATER THAN TEN (10) BUSINESS DAYS
FOLLOWING THE DETERMINATION OF THE AMOUNT OF SUCH ANNUAL BONUS.


 


(C)   DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE ENTITLED TO THE
FOLLOWING BENEFITS AND PERQUISITES, TO THE EXTENT PROVIDED BY THE COMPANY TO
SENIOR EXECUTIVES OF THE COMPANY GENERALLY:


 


(I)            MEDICAL (INCLUDING FAR THE EMPLOYEE’S SPOUSE AND CHILDREN UNDER
THE AGE OF 21) AND DISABILITY COVERAGE EQUIVALENT TO BASE SALARY SUBJECT TO
CUSTOMARY AND REASONABLE LIMITS, CO-PAYMENTS, DEDUCTIBLES, EMPLOYEE
CONTRIBUTIONS AND EXCLUSIONS;


 


(II)           AT EMPLOYEE’S ELECTION, EITHER A CAR PROVIDED BY THE COMPANY
SUITABLE TO EMPLOYEE’S POSITION OR THE EQUIVALENT COST OF SUCH A CAR TO THE
COMPANY IN CASH; AND

 

2

--------------------------------------------------------------------------------


 


(III)          ANY OTHER BENEFITS AND PERQUISITES GENERALLY PROVIDED TO OTHER
SENIOR EXECUTIVES OF THE COMPANY, FROM TIME TO TIME, PROVIDED THAT THE EMPLOYEE
SHALL NOT BE ENTITLED TO PARTICIPATE IN ANY SUCH PLAN PROVIDING FOR BENEFITS IN
THE NATURE OF SEVERANCE PAY.


 


(D)   DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE ENTITLED TO PAID
VACATION OF TWENTY-FIVE DAYS PER YEAR.  THE ABILITY TO CARRY FORWARD VACATION
TIME SHALL BE SUBJECT TO THE COMPANY’S VACATION POLICY APPLICABLE GENERALLY TO
EXECUTIVE OFFICERS OF THE COMPANY AS IN EFFECT FROM TIME TO TIME. THE EMPLOYEE
IS NOT ENTITLED TO HOLIDAY ALLOWANCES.


 


(E)   THE COMPANY SHALL PROMPTLY REIMBURSE THE EMPLOYEE FOR ALL REASONABLE
BUSINESS EXPENSES UPON THE PRESENTATION OF STATEMENTS OF SUCH EXPENSES IN
ACCORDANCE WITH THE COMPANY’S POLICIES AND PROCEDURES NOW IN FORCE OR AS SUCH
POLICIES AND PROCEDURES MAY BE MODIFIED WITH RESPECT TO ALL SENIOR EXECUTIVE
OFFICERS OF THE COMPANY.

 

3.                                       Employment Period.

 

The Employment Period commenced on or about March 2, 1999 and shall continue
indefinitely, provided that the Employment Period may be terminated during the
Employment Period upon the earliest to occur of the following events upon
written notice in accordance with Section 4 below (the “Date of Termination”):

 


(A)   DEATH.  THE EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL TERMINATE UPON HIS
DEATH.


 


(B)   URGENT CAUSE.  THE COMPANY MAY TERMINATE THE EMPLOYEE’S EMPLOYMENT
HEREUNDER FOR URGENT CAUSE, THAT IS WITHOUT PRIOR APPROVAL OF A DUTCH COURT OR
GOVERNMENT BODY AS IS AUTHORIZED BY DUTCH LABOR LAW. BY WAY OF ILLUSTRATION, AND
WITHOUT LIMITATION, FOR PURPOSES OF THIS AMENDED AGREEMENT, THE TERM “URGENT
CAUSE” SHALL MEAN: (I) A WILLFUL AND MATERIAL VIOLATION BY THE EMPLOYEE OF
EITHER SECTION 1(C) OR 7 OF THIS AMENDED AGREEMENT (UNLESS SUCH VIOLATION IS
CURED BY THE EMPLOYEE WITHIN THIRTY (30) DAYS OF RECEIPT OF A WRITTEN NOTICE
FROM THE COMPANY WHICH SPECIFICALLY IDENTIFIES THE FACTS AND CIRCUMSTANCES OF
SUCH VIOLATION); (II) THE WILLFUL FAILURE BY THE EMPLOYEE TO SUBSTANTIALLY
PERFORM THE DUTIES REASONABLY ASSIGNED TO HIM WITHIN THE SCOPE OF THE EMPLOYEE’S
DUTIES AND AUTHORITY AS STATED IN SECTION 1(A) HEREUNDER (OTHER THAN AS A RESULT
OF PHYSICAL OR MENTAL ILLNESS OR INJURY), AFTER DELIVERY TO THE EMPLOYEE OF A
WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE THAT SPECIFICALLY IDENTIFIES THE
MANNER IN WHICH THE EMPLOYEE HAS NOT SUBSTANTIALLY PERFORMED THE EMPLOYEE’S
DUTIES AND PROVIDES THE EMPLOYEE THIRTY (30) DAYS TO BEGIN TO SUBSTANTIALLY
PERFORM, PROVIDED THAT THE COMPANY SHALL NOT HAVE THE RIGHT TO TERMINATE THE
EMPLOYEE’S EMPLOYMENT HEREUNDER FOR URGENT CAUSE IF THE EMPLOYEE BEGINS TO
SUBSTANTIALLY PERFORM WITHIN SUCH THIRTY-DAY PERIOD; (III) THE EMPLOYEE’S
WILLFUL MISCONDUCT, WILLFUL WASTE OF CORPORATE ASSETS OR GROSS NEGLIGENCE WHICH
IN ANY SUCH EVENT SUBSTANTIALLY AND MATERIALLY INJURES THE COMPANY OR ITS
AFFILIATES; OR (IV) THE INDICTMENT OF THE EMPLOYEE FOR A FELONY OR OTHER SERIOUS
CRIME INVOLVING MORAL TURPITUDE. IN ORDER FOR A TERMINATION TO BE CONSIDERED TO
BE FOR URGENT CAUSE, THE NOTICE OF TERMINATION (AS DEFINED BELOW) MUST BE
DELIVERED WITHIN SIX (6) MONTHS OF THE DATE ON WHICH THE COMPANY FIRST KNOWS OF
THE EVENT CONSTITUTING URGENT CAUSE.

 

3

--------------------------------------------------------------------------------


 


(C)   GOOD REASON. THE EMPLOYEE MAY TERMINATE HIS EMPLOYMENT HEREUNDER FOR GOOD
REASON. FOR PURPOSES OF THIS AMENDED AGREEMENT, THE TERM “GOOD REASON” SHALL
MEAN: (I) A REDUCTION BY THE COMPANY IN THE EMPLOYEE’S BASE SALARY; (II) ANY
FAILURE BY THE COMPANY TO PAY ANY AMOUNTS DUE TO THE EMPLOYEE WITHIN NINETY (90)
DAYS OF THE DATE SUCH AMOUNT IS DUE; (III) ANY MATERIAL DIMINUTION OF THE LEVEL
OF RESPONSIBILITY OR AUTHORITY OF THE EMPLOYEE, INCLUDING THE EMPLOYEE’S
REPORTING DUTIES; (IV) ANY ADVERSE CHANGE IN THE EMPLOYEE’S TITLE OR POSITION;
(V) THE FAILURE BY THE COMPANY TO OBTAIN FROM ANY SUCCESSOR AN ASSUMPTION OF THE
OBLIGATIONS OF THE COMPANY AS CONTEMPLATED BY SECTION 10(D) HEREIN; AND (VI) THE
COMPANY REQUIRING THE EMPLOYEE TO BE BASED AT ANY OFFICE OR LOCATION THAT IS
MORE THAN 50 KILOMETERS FROM THE COMPANY’S CURRENT CORPORATE HEADQUARTERS;
PROVIDED THAT WITH RESPECT TO ANY SUCH RELOCATION THE EMPLOYEE DELIVERS A
WRITTEN NOTICE OF SUCH GOOD REASON TERMINATION TO THE COMPANY WITHIN THIRTY (30)
DAYS AFTER RECEIVING WRITTEN NOTICE FROM THE COMPANY OF THE POSSIBILITY OF SUCH
EVENT; AND PROVIDED FURTHER THAT THE EMPLOYEE DELIVERS A WRITTEN NOTICE TO THE
COMPANY WITHIN SIX (6) MONTHS OF THE OCCURRENCE OF SUCH AN EVENT WHICH
SPECIFICALLY IDENTIFIES THE FACTS AND CIRCUMSTANCES CLAIMED BY EMPLOYEE TO
CONSTITUTE GOOD REASON AND THE COMPANY HAS FAILED TO CURE SUCH FACTS AND
CIRCUMSTANCES WITHIN THIRTY (30) DAYS AFTER RECEIPT OF SUCH NOTICE.


 


(D)   WITHOUT GOOD REASON.  THE EMPLOYEE MAY TERMINATE HIS EMPLOYMENT HEREUNDER
WITHOUT GOOD REASON.

 

4.                                       Termination Procedure.

 


(A)   NOTICE OF TERMINATION.  TERMINATION OF THE EMPLOYEE’S EMPLOYMENT BY THE
COMPANY FOR URGENT CAUSE OR BY THE EMPLOYEE DURING THE EMPLOYMENT PERIOD (OTHER
THAN TERMINATION PURSUANT TO SECTION 3(A)) SHALL BE COMMUNICATED BY WRITTEN
“NOTICE OF TERMINATION” TO THE OTHER PARTY HERETO IN ACCORDANCE WITH
SECTION 10(A). FOR PURPOSES OF THIS AMENDED AGREEMENT, A NOTICE OF TERMINATION
SHALL MEAN A NOTICE WHICH SHALL INDICATE THE SPECIFIC TERMINATION PROVISION IN
THIS AMENDED AGREEMENT RELIED UPON AND SHALL SET FORTH IN REASONABLE DETAIL THE
FACTS AND CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE
EMPLOYEE’S EMPLOYMENT UNDER THE PROVISION SO INDICATED AND SHALL ATTACH ANY
PRIOR NOTICES REQUIRED UNDER SECTION 3.


 


(B)   DATE OF TERMINATION.  “DATE OF TERMINATION” SHALL MEAN (I) IF THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED BY HIS DEATH, THE DATE OF HIS DEATH, (II) IF
THE EMPLOYEE’S EMPLOYMENT IS TERMINATED FOR ANY OTHER REASON, ONE MONTH AFTER
THE DATE ON WHICH A NOTICE OF TERMINATION IS GIVEN OR ANY LATER DATE (UPON BY
THE PARTIES, AFTER THE GIVING OF SUCH NOTICE).

 

5.                                       Termination Payments.

 


(A)   WITHOUT URGENT CAUSE OR FOR GOOD REASON. IN THE EVENT OF A TERMINATION OF
THE EMPLOYEE’S EMPLOYMENT (A) BY THE COMPANY WITHOUT URGENT CAUSE OR (B) BY THE
EMPLOYEE FOR GOOD REASON, THE COMPANY SHALL PAY TO (OR IN THE CASE OF BUSINESS
EXPENSES PURSUANT TO CLAUSE (I), REIMBURSE) THE EMPLOYEE, OR HIS ESTATE IN THE
EVENT OF HIS DEATH, WITHIN THIRTY (30) DAYS FOLLOWING THE DATE OF TERMINATION,
(I) THE EMPLOYEE’S BASE SALARY THROUGH THE DATE OF TERMINATION AND OUTSTANDING
BUSINESS EXPENSES PURSUANT TO SECTION 2(E) HEREOF (TO THE EXTENT NOT THERETOFORE
PAID), AND ANY OTHER AMOUNTS DUE TO THE EMPLOYEE BUT WHICH HAVE NOT BEEN PAID
(THE “ACCRUED OBLIGATIONS”), (II) ANY EARNED BUT UNPAID ANNUAL BONUS IN RESPECT
OF A CALENDAR YEAR

 

4

--------------------------------------------------------------------------------


 


DURING THE BONUS PERIOD ENDING PRIOR TO OR COINCIDENT WITH THE DATE OF
TERMINATION, (III) AN ANNUAL BONUS EQUAL TO THE PRIOR YEAR’S ANNUAL BONUS
PRO-RATED FOR THE YEAR IN WHICH THE DATE OF TERMINATION OCCURS BASED ON THE
NUMBER OF DAYS OCCURRING IN SUCH YEAR PRIOR TO THE DATE OF TERMINATION, (IV) A
LUMP-SUM PAYMENT EQUAL TO TWO TIMES THE SUM OF (X) THE EMPLOYEE’S BASE SALARY
(AS IN EFFECT ON THE DATE OF TERMINATION) AND (Y) THE GREATER OF THE ANNUAL
BONUSES FOR EACH OF THE TWO MOST RECENTLY COMPLETED CALENDAR YEARS PRECEDING THE
CALENDAR YEAR IN WHICH THE DATE OF TERMINATION OCCURS, (V) REIMBURSEMENT FOR
OUTPLACEMENT SERVICES IN AN AMOUNT UP TO $25,000 UPON THE EMPLOYEE’S SUBMISSION
OF RECEIPTS FOR SUCH SERVICES, AND (VI) CONTINUATION OF MEDICAL AND DENTAL
BENEFITS UNDER THE COMPANY’S EMPLOYEE BENEFIT PLANS PROVIDING FOR SUCH BENEFITS,
FOR TWO YEARS FOLLOWING THE DATE OF TERMINATION; PROVIDED THE COMPANY’S
OBLIGATION TO PROVIDE CONTINUED WELFARE BENEFITS UNDER THIS CLAUSE (VI) SHALL BE
REDUCED TO THE EXTENT THAT EQUIVALENT COVERAGES AND BENEFITS (DETERMINED ON A
COVERAGE-BY-COVERAGE AND BENEFIT-BY-BENEFIT BASIS) ARE PROVIDED UNDER THE PLANS,
PROGRAMS OR ARRANGEMENTS OF A SUBSEQUENT EMPLOYER; AND PROVIDED FURTHER THAT IN
THE EVENT THAT THE EMPLOYEE IS PRECLUDED FROM CONTINUING FULL PARTICIPATION IN
THE COMPANY’S WELFARE BENEFIT PLANS THAT PROVIDE FOR THE BENEFITS DESCRIBED AND
CONTEMPLATED IN THIS CLAUSE (VI), THE EMPLOYEE SHALL BE PROVIDED WITH THE
AFTER-TAX ECONOMIC EQUIVALENT OF ANY BENEFIT OR COVERAGE FOREGONE.  FOR THIS
PURPOSE, THE ECONOMIC EQUIVALENT OF ANY BENEFIT OR COVERAGE FOREGONE SHALL BE
DEEMED TO BE THE TOTAL COST TO THE EMPLOYEE OF OBTAINING SUCH BENEFIT OR
COVERAGE HIMSELF ON AN INDIVIDUAL BASIS.  PAYMENT OF SUCH AFTER-TAX ECONOMIC
EQUIVALENT SHALL BE MADE QUARTERLY.


 

The payments provided in this Section 5(a) are (i) not subject to offset or
mitigation and (ii) conditioned upon and subject to the Employee executing a
valid general release and waiver, waiving all claims the Employee may have
against the Company, its Affiliates, directors, officers and employees.  The
Company shall have no additional obligations under this Amended Agreement,
except for (i) the indemnification obligations set forth in Section 6 herein and
(ii) any benefits (other than benefits in the nature of severance pay) to which
the Employee is entitled under the terms of any employee benefit plan in which
he is eligible to participate.

 


(B)   URGENT CAUSE OR WITHOUT GOOD REASON.  IF THE EMPLOYEE’S EMPLOYMENT IS
TERMINATED DURING THE EMPLOYMENT PERIOD BY THE COMPANY FOR URGENT CAUSE OR BY
THE EMPLOYEE WITHOUT GOOD REASON, THE COMPANY SHALL PAY TO THE EMPLOYEE, WITHIN
THIRTY (30) DAYS OF THE DATE OF TERMINATION, (I) THE ACCRUED OBLIGATIONS AND
(II) ANY EARNED BUT UNPAID ANNUAL BONUS IN RESPECT OF A CALENDAR YEAR DURING THE
BONUS PERIOD ENDING PRIOR TO THE DATE OF TERMINATION, BUT ONLY IF THE EVENT
CONSTITUTING URGENT CAUSE OCCURS AFTER THE END OF SUCH CALENDAR YEAR.  THE
COMPANY SHALL HAVE NO ADDITIONAL OBLIGATIONS UNDER THIS AMENDED AGREEMENT,
EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 6 HEREIN.


 


(C)   DEATH.  IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED AS A RESULT OF HIS
DEATH, THE COMPANY SHALL PAY TO THE EMPLOYEE’S ESTATE, WITHIN THIRTY (30) DAYS
OF THE DATE OF TERMINATION, (I) THE ACCRUED OBLIGATIONS; (II) ANY EARNED BUT
UNPAID ANNUAL BONUS IN RESPECT OF A CALENDAR YEAR DURING THE BONUS PERIOD ENDING
PRIOR TO OR COINCIDENT WITH THE DATE OF TERMINATION; AND (III) AN ANNUAL BONUS
EQUAL TO THE PRIOR YEAR’S ANNUAL BONUS PRO-RATED FOR THE YEAR IN WHICH THE DATE
OF TERMINATION OCCURS BASED ON THE NUMBER OF DAYS OCCURRING IN SUCH YEAR PRIOR
TO THE DATE OF TERMINATION.  THE COMPANY SHALL HAVE NO ADDITIONAL OBLIGATIONS
UNDER THIS AMENDED AGREEMENT, EXCEPT FOR THE INDEMNIFICATION OBLIGATIONS SET
FORTH IN SECTION 6 HEREIN.

 

5

--------------------------------------------------------------------------------


 

6.                                       Indemnification.

 

The Company shall indemnify, defend and hold the Employee harmless from and
against any and all liability or obligation arising from or relating to this
Amended Agreement or the performance by the Employee of his obligations
hereunder, in accordance with the indemnification provisions set forth in
Article 14 of the Company’s Articles of Association, as in effect on the date
hereof, provided that this obligation to indemnify and defend shall not extend
to disputes between the Employee and the Company, if any, which relate to the
benefits or other amounts in the nature of compensation from the Company to
which the Employee believes he is entitled.

 

7.                                       Non-Solicitation; Non-Disclosure;
Workproduct; Non-Competition.

 


(A)   DURING THE EMPLOYMENT PERIOD AND FOR ONE YEAR FOLLOWING THE TERMINATION OF
EMPLOYEE’S EMPLOYMENT WITH COMPANY FOR ANY REASON, THE EMPLOYEE AGREES NOT TO
OFFER EMPLOYMENT TO ANY EMPLOYEE OF THE COMPANY OR ANY OF ITS AFFILIATES FOR
OTHER THAN EMPLOYMENT BY THE COMPANY OR ATTEMPT TO INDUCE ANY SUCH EMPLOYEE TO
LEAVE THE EMPLOY OF THE COMPANY OR ANY SUBSIDIARIES OF THE COMPANY AND THE
EMPLOYEE FURTHER AGREES NOT TO SOLICIT ANY CLIENTS OR SUPPLIERS OF THE COMPANY
TO DO BUSINESS WITH ANY COMPETING BUSINESS OF THE COMPANY OR ITS AFFILIATES.


 


(B)   EMPLOYEE AGREES THAT HE WILL NOT APPROPRIATE FOR HIS OWN USE, DISCLOSE,
DIVULGE, FURNISH OR MAKE AVAILABLE TO ANY PERSON, UNLESS IN THE NORMAL COURSE OF
BUSINESS OR AS AUTHORIZED BY THE COMPANY IN WRITING, ANY CONFIDENTIAL OR
PROPRIETARY INFORMATION CONCERNING THE COMPANY OR ITS AFFILIATES, INCLUDING
WITHOUT LIMITATION ANY CONFIDENTIAL OR PROPRIETARY INFORMATION CONCERNING THE
OPERATIONS, PLANS OR METHODS OF DOING BUSINESS OF THE COMPANY OR ITS AFFILIATES
(THE “INFORMATION”); PROVIDED THAT THE TERM “INFORMATION” SHALL NOT INCLUDE SUCH
INFORMATION WHICH IS OR BECOMES GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN AS
A RESULT OF A DISCLOSURE BY EMPLOYEE IN VIOLATION OF THIS AMENDED AGREEMENT.
NOTWITHSTANDING THE FOREGOING, EMPLOYEE MAY DISCLOSE INFORMATION TO THE EXTENT
HE IS COMPELLED TO DO SO BY LAWFUL SERVICE OF PROCESS, SUBPOENA, COURT ORDER, OR
AS HE IS OTHERWISE COMPELLED TO DO BY LAW OR THE RULES OR REGULATIONS OF ANY
REGULATORY BODY TO WHICH HE IS SUBJECT, INCLUDING FULL AND COMPLETE DISCLOSURE
IN RESPONSE THERETO, IN WHICH EVENT HE AGREES TO PROVIDE THE COMPANY WITH A COPY
OF THE DOCUMENTS SEEKING DISCLOSURE OF SUCH INFORMATION PROMPTLY UPON RECEIPT OF
SUCH DOCUMENTS AND PRIOR TO THEIR DISCLOSURE OF ANY SUCH INFORMATION, SO THAT
THE COMPANY MAY, UPON NOTICE TO EMPLOYEE, TAKE SUCH ACTION AS THE COMPANY DEEMS
APPROPRIATE IN RELATION TO SUCH SUBPOENA OR REQUEST.


 


(C)   EMPLOYEE AGREES THAT ALL RIGHT, TITLE AND INTEREST TO ALL WORKS OF
WHATEVER NATURE GENERATED IN THE COURSE OF HIS EMPLOYMENT RESIDES WITH THE
COMPANY. EMPLOYEE AGREES THAT HE WILL RETURN TO THE COMPANY, NOT LATER THAN THE
DATE OF TERMINATION, ALL PROPERTY, IN WHATEVER FORM (INCLUDING COMPUTER FILES
AND OTHER ELECTRONIC DATA), OF THE COMPANY OR ITS AFFILIATES IN HIS POSSESSION,
INCLUDING WITHOUT LIMITATION, ALL COPIES (IN WHATEVER FORM) OF ALL FILES OR
OTHER INFORMATION PERTAINING TO THE COMPANY, ITS OFFICERS, DIRECTORS,
SHAREHOLDERS, CUSTOMERS OR AFFILIATES, AND ANY BUSINESS OR BUSINESS OPPORTUNITY
OF THE COMPANY AND ITS AFFILIATES.

 

6

--------------------------------------------------------------------------------


 


(D)   EMPLOYEE AGREES NOT TO ENGAGE IN ANY ASPECT OF THE SATELLITE BUSINESS (AS
HEREINAFTER DEFINED) DURING THE EMPLOYMENT PERIOD AND FOR ONE YEAR FOLLOWING THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON, OTHER THAN
A TERMINATION BY THE COMPANY WITHOUT URGENT CAUSE OR BY THE EMPLOYEE FOR GOOD
REASON.  EMPLOYEE SHALL BE DEEMED TO BE ENGAGING IN THE SATELLITE BUSINESS IF
EMPLOYEE DIRECTLY OR INDIRECTLY, WHETHER OR NOT FOR COMPENSATION, RENDERS
PERSONAL SERVICES OF ANY KIND IN ANY CAPACITY FOR ANY COMPETITOR.


 

For purposes of this Section 7(d):

 

The “Satellite Business” shall mean the business of communication of electronic
video, data, voice or other information by transmission by satellite for hire or
any other business in which the Company or its Affiliates is engaged from time
to time during the Employment Period.

 

A “Competitor” is any corporation, firm, partnership, proprietorship or other
entity which engages in the Satellite Business.

 


(E)   THE RESTRICTIONS OF SECTION 7(D) HEREOF SHALL BE DEEMED TO BE SEPARATE
RESTRICTIONS WITH RESPECT TO EACH GEOGRAPHIC AREA, TIME PERIOD AND ACTIVITY
COVERED THEREBY.  EMPLOYEE HEREBY AGREES THAT IF, IN ANY JUDICIAL PROCEEDING, A
COURT SHALL REFUSE TO ENFORCE ANY SUCH SEPARATE RESTRICTION, THEN SUCH
UNENFORCEABLE RESTRICTION SHALL BE DEEMED ELIMINATED FROM THIS AMENDED AGREEMENT
FOR THE PURPOSE OF SUCH PROCEEDING OR ANY OTHER JUDICIAL PROCEEDING, BUT ONLY TO
THE EXTENT NECESSARY TO PERMIT THE REMAINING RESTRICTIONS OF SECTION 7(D) HEREOF
TO BE ENFORCED.


 


(F)   THE PARTIES HERETO HEREBY DECLARE THAT IT IS IMPOSSIBLE TO MEASURE IN
MONEY THE DAMAGES WHICH WILL ACCRUE TO THE COMPANY BY REASON OF A FAILURE BY
EMPLOYEE TO PERFORM ANY OF HIS OBLIGATIONS UNDER THIS SECTION 7.  ACCORDINGLY,
IF THE COMPANY OR ANY OF ITS AFFILIATES INSTITUTES ANY ACTION OR PROCEEDING TO
ENFORCE THE PROVISIONS HEREOF, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EMPLOYEE HEREBY WAIVES THE CLAIM OR DEFENSE THAT THE COMPANY OR ITS AFFILIATES
HAS AN ADEQUATE REMEDY AT LAW, AND EMPLOYEE SHALL NOT URGE IN ANY SUCH ACTION OR
PROCEEDING THE CLAIM OR DEFENSE THAT ANY SUCH REMEDY AT LAW EXISTS.


 


(G)   THE RESTRICTIONS IN THIS SECTION 7 SHALL BE IN ADDITION TO ANY
RESTRICTIONS IMPOSED ON EMPLOYEE BY STATUTE OR AT COMMON LAW.

 

8.                                       Tax-free Allowance Subject to 30%
Ruling.

 

If and insofar as the Employee has received or may receive a tax-free allowance
for extra-territorial costs under Section 9 of the 1965 Payroll Tax
Implementation Decree (as further described in clause (ii) below), the following
shall apply:

 


(I)            THE ORIGINALLY AGREED UPON WAGES FROM CURRENT EMPLOYMENT SHALL BE
REDUCED FOR EMPLOYMENT LAW PURPOSES SO THAT 100/70 OF THE ADJUSTED WAGES FROM
CURRENT EMPLOYMENT IS EQUAL TO THE ORIGINALLY AGREED UPON WAGES FROM CURRENT
EMPLOYMENT. AS USED HEREIN, “WAGES FROM CURRENT EMPLOYMENT” ARE ALL INCOME (IN
CASH, CASH EQUIVALENT, OR BENEFIT IN KIND) THAT IS SUBJECT TO WAGE TAX
WITHHOLDING IN THE NETHERLANDS.

 

7

--------------------------------------------------------------------------------


 


(II)           THE EMPLOYEE SHALL RECEIVE AN ALLOWANCE FOR EXTRA-TERRITORIAL
COSTS FROM THE COMPANY, EQUAL TO 30/70 OF THE ADJUSTED WAGES FROM CURRENT
EMPLOYMENT (THE “ALLOWANCE”).


 


(III)          THE EMPLOYEE IS AWARE OF THE FACT THAT, IN VIEW OF THE APPLICABLE
REGULATIONS, AN ADJUSTMENT TO THE REMUNERATION AGREED UNDER THIS SECTION MAY
AFFECT ALL CONSIDERATIONS AND BENEFITS THAT ARE LINKED TO WAGES FROM CURRENT
EMPLOYMENT, SUCH AS PENSION RIGHTS AND SOCIAL SECURITY BENEFITS.


 


(IV)          THE INTENTION OF THIS SECTION IS TO AUTOMATICALLY APPLY SECTION 9
OF THE 1965 PAYROLL TAX IMPLEMENTATION DECREE TO ALL ELEMENTS OF WAGES FROM
CURRENT EMPLOYMENT THAT CAN BENEFIT FROM THIS SPECIAL PROVISION.


 


(V)           THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT, AS A RESULT OF THE
ADJUSTMENTS DESCRIBED IN CLAUSES (I) AND (II), THE EMPLOYEE’S ADJUSTED BASE
SALARY (THE “ADJUSTED BASE SALARY”) SHALL EQUAL 70/100 OF THE PREVIOUSLY AGREED
BASE SALARY. THE EMPLOYEE HEREBY CONSENTS TO THIS ADJUSTMENT AND AGREES THAT IT
SHALL NOT CONSTITUTE A BREACH OF THIS AMENDED AGREEMENT OR GIVE RISE TO ANY
RIGHTS ON THE PART OF THE EMPLOYEE. FOLLOWING ANY ADJUSTMENT HEREUNDER, ALL
REFERENCES IN THIS AMENDED AGREEMENT TO BASE SALARY SHALL BE DEEMED TO REFER TO
THE EMPLOYEE’S TOTAL BASE COMPENSATION, WHICH SHALL EQUAL THE SUM OF THE
ADJUSTED BASE SALARY AND AN ALLOWANCE EQUAL TO 30/70 OF THE ADJUSTED BASE
SALARY. FOR THE AVOIDANCE OF DOUBT, THE TERM “ORIGINALLY AGREED UPON WAGES FROM
CURRENT EMPLOYMENT” SHALL REFER TO THE WAGES FROM CURRENT EMPLOYMENT IN EFFECT
IMMEDIATELY PRIOR TO THE ADJUSTMENTS DESCRIBED IN CLAUSES (I) AND (II).

 

9.                                       Excise Tax Matters.

 

(a)           Anything in this Amended Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Employee, whether paid
or payable or distributed or distributable pursuant to the terms of this Amended
Agreement or otherwise (a “Payment”), would be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the United States Internal Revenue Code
(the “Code”), then Employee shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount equal to the lesser of (i) $1,000,000 and
(ii) the amount necessary such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments; provided that, in the event it shall be
determined that, if in lieu of receiving the Gross-Up Payment, the Employee
would, if the amounts constituting “parachute payments” for purposes of
Section 280G of the Code which would otherwise be payable to the Employee were
reduced (as so reduced, the “Reduced Amount” ), be entitled to receive and
retain, on a net after-tax basis, an amount that is greater than the amount, on
a net after-tax basis, that the Employee would be entitled to retain upon his
receipt of the Gross-Up Payment, then Employee shall not be entitled to the
Gross-Up Payment but rather shall only be entitled to the Reduced Amount.

 

8

--------------------------------------------------------------------------------


 

(b)           All determinations required to be made under this Section 9,
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment (or whether there will be a Reduced Amount and the amount of
such Reduced Amount) and the assumptions to be utilized in arriving at such
determination, shall be made by a nationally recognized accounting firm
appointed by the Company and reasonably acceptable to the Employee (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and Employee within ten business days of the receipt of notice from
Employee that there has been a Payment, or such earlier time as is requested by
the Company; provided that for purposes of determining the amount of any
Gross-Up Payment, Employee shall be deemed to pay federal income tax at the
highest marginal rates applicable to individuals in the calendar year in which
any such Gross-Up Payment is to be made and deemed to pay state and local income
taxes at the highest marginal rates applicable to individuals in the state or
locality of Employee’s residence and/or place of employment in the calendar year
in which any such Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes that can be obtained from deduction of such state and
local taxes, taking into account limitations applicable to individuals subject
to federal income tax at the highest marginal rates.  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment,
as determined pursuant to this Section 9, shall be paid by the Company to
Employee five days prior to when due (or to the appropriate taxing authority on
Employee’s behalf when due).  If the Accounting Firm determines that no Excise
Tax is payable by Employee or that the Reduced Amount will apply, it shall so
indicate to Employee in writing.  Subject to the following sentence and
Section 9(c) hereof, any determination by the Accounting Firm shall be binding
upon the Company and Employee.  As a result of the uncertainty in the
application of Section 4999 of the Code, it is possible that the amount of the
Gross-Up Payment determined by the Accounting Firm to be due to (or on behalf
of) Employee was lower than the amount actually due (“Underpayment”).  In the
event that the Company exhausts its remedies pursuant to Section 9(c) and
Employee thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of Employee.

 

(c)           Employee shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after Employee is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid.  Employee shall not
pay such claim prior to the expiration of the thirty day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due).  If
the Company notifies Employee prior to the expiration of such period that it
desires to contest such claim, Employee shall (i) give the Company any
information reasonably requested by the Company relating to such claim,
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company, (iii) cooperate with the Company in
good faith in order to effectively contest such claim and (iv) permit the
Company to participate in any proceedings relating to such claim; provided,
however, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify and hold Employee harmless, on an after-tax

 

9

--------------------------------------------------------------------------------


 

basis, for any Excise Tax or income tax (including interest and penalties with
respect thereto) imposed as a result of such representation and payment of costs
and expenses.  Without limitation on the foregoing provisions of this
Section 9(c), the Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forego any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Employee to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, further, that if the Company directs Employee to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Employee, on an interest-free basis, and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; provided,
further, that if Employee is required to extend the statute of limitations to
enable the Company to contest such claim, Employee may limit this extension
solely to such contested amount.  The Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and Employee shall be entitled to settle or contest, as the case may
be, any other issue raised by the Internal Revenue Service or any other taxing
authority.

 

(d)           If, after the receipt by Employee of an amount paid or advanced by
the Company pursuant to this Section 9, Employee becomes entitled to receive any
refund with respect to a Gross-Up Payment, Employee shall (subject to the
Company’s complying with the requirements of Section 9(c)) promptly pay to the
Company the amount of such refund received (together with any interest paid or
credited thereon after taxes applicable thereto).  If, after the receipt by
Employee of an amount advanced by the Company pursuant to Section 9(c), a
determination is made that Employee shall not be entitled to any refund with
respect to such claim and the Company does not notify Employee in writing of its
intent to contest such denial of refund prior to the expiration of thirty days
after such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of the Gross-Up Payment required to be paid.

 

10.                                 Miscellaneous.

 


(A)   ANY NOTICE OR OTHER COMMUNICATION REQUIRED OR PERMITTED UNDER THIS AMENDED
AGREEMENT SHALL BE EFFECTIVE ONLY IF IT IS IN WRITING AND DELIVERED PERSONALLY
OR SENT BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED AS FOLLOWS
(OR IF IT IS SENT THROUGH ANY OTHER METHOD AGREED UPON BY THE PARTIES):


 

If to the Company:

 

New Skies Satellites B.V.
Rooseveltplantsoen 4
2517 KR The Hague
The Netherlands
Attention: Chief Executive Officer

 

10

--------------------------------------------------------------------------------


 

With a copy to.

 

New Skies Satellites B.V.
Rooseveltplantsoen 4
2517 KR The Hague
The Netherlands
Attention: General Counsel

 

If to the Employee:

 

Mr. Stephen J. Stott
DeMildestraat 45
2596 SW The Hague
The Netherlands

 

or to such other address as any party hereto may designate by notice to the
others, and shall be deemed to have been given upon receipt.

 


(B)   THIS AMENDED AGREEMENT CONSTITUTES THE ENTIRE AMENDED AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE EMPLOYEE’S EMPLOYMENT, AND SUPERSEDES AND IS
IN FULL SUBSTITUTION FOR ANY AND ALL PRIOR UNDERSTANDINGS OR AGREEMENTS WITH
RESPECT TO THE EMPLOYEE’S EMPLOYMENT.


 


(C)   THIS AMENDED AGREEMENT MAY BE AMENDED ONLY BY AN INSTRUMENT IN WRITING
SIGNED BY THE PARTIES HERETO, AND ANY PROVISION HEREOF MAY BE WAIVED ONLY BY AN
INSTRUMENT IN WRITING SIGNED BY THE PARTY OR PARTIES AGAINST WHOM OR WHICH
ENFORCEMENT OF SUCH WAIVER IS SOUGHT. THE FAILURE OF ANY PARTY HERETO AT ANY
TIME TO REQUIRE THE PERFORMANCE BY ANY OTHER PARTY HERETO OF ANY PROVISION
HEREOF SHALL IN NO WAY AFFECT THE FULL RIGHT TO REQUIRE SUCH PERFORMANCE AT ANY
TIME THEREAFTER. NOR SHALL THE WAIVER BY ANY PARTY HERETO OF A BREACH OF ANY
PROVISION HEREOF BE TAKEN OR HELD TO BE A WAIVER OF ANY SUCCEEDING BREACH OF
SUCH PROVISION OR A WAIVER OF THE PROVISION ITSELF OR A WAIVER OF ANY OTHER
PROVISION OF THIS AMENDED AGREEMENT.


 


(D)   (I)  THIS AMENDED AGREEMENT IS BINDING ON AND IS FOR THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS, HEIRS, EXECUTORS, ADMINISTRATORS
AND OTHER LEGAL REPRESENTATIVES.  NEITHER THIS AMENDED AGREEMENT NOR ANY RIGHT
OR OBLIGATION UNDER THIS AMENDED AGREEMENT MAY BE ASSIGNED, TRANSFERRED, PLEDGED
OR ENCUMBERED BY THE COMPANY OR BY THE EMPLOYEE.


 


(II)           THE COMPANY SHALL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY EXPRESSLY TO
ASSUME AND AGREE TO PERFORM THIS AMENDED AGREEMENT IN THE SAME MANNER AND TO THE
SAME EXTENT THAT THE COMPANY WOULD HAVE BEEN REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.  AS USED IN THIS AMENDED AGREEMENT, ALL REFERENCES
TO “COMPANY” SHALL MEAN BOTH THE COMPANY AND ANY SUCH SUCCESSOR THAT ASSUMES AND
AGREES TO PERFORM THIS AMENDED AGREEMENT BY OPERATION OF LAW OR OTHERWISE.

 

11

--------------------------------------------------------------------------------


 


(E)   IF ANY PROVISION OF THIS AMENDED AGREEMENT OR PORTION THEREOF IS SO BROAD,
IN SCOPE OR DURATION, SO AS TO BE UNENFORCEABLE, SUCH PROVISION OR PORTION
THEREOF SHALL BE INTERPRETED TO BE ONLY SO BROAD AS IS ENFORCEABLE.


 


(F)   THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE TO THE EMPLOYEE
HEREUNDER ALL TAXES AND OTHER AMOUNTS THAT THE COMPANY MAY REASONABLY DETERMINE
ARE REQUIRED TO BE WITHHELD PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


 


(G)   THIS AMENDED AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE NETHERLANDS WITHOUT REFERENCE TO ITS PRINCIPLES OF
CONFLICTS OF LAW.


 


(H)   NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT TO THE CONTRARY, ANY
PAYMENT OTHERWISE REQUIRED TO BE MADE HEREUNDER TO THE EMPLOYEE AT ANY DATE AS A
RESULT OF THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL BE
DELAYED FOR SUCH PERIOD OF TIME AS MAY BE NECESSARY TO MEET THE REQUIREMENTS OF
SECTION 409A(A)(2)(B)(I) OF THE CODE. ON THE EARLIEST DATE ON WHICH SUCH
PAYMENTS CAN BE MADE WITHOUT VIOLATING THE REQUIREMENTS OF
SECTION 409A(A)(2)(B)(I) OF THE CODE, THERE SHALL BE PAID TO EMPLOYEE (OR IF
EMPLOYEE HAS DIED, TO HIS ESTATE), IN A SINGLE CASH LUMP SUM, AN AMOUNT EQUAL TO
THE AGGREGATE AMOUNT OF ALL PAYMENTS DELAYED PURSUANT TO THE PRECEDING SENTENCE.


 


(I)   THIS AMENDED AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT.


 


(J)   THE HEADINGS IN THIS AMENDED AGREEMENT ARE INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT BE A PART OF OR CONTROL OR AFFECT THE MEANING OF
ANY PROVISION HEREOF.


 

IN WITNESS WHEREOF, the parties have executed this Amended Agreement, as of the
date first written above.

 

 

NEW SKIES SATELLITES B.V.

 

 

 

 

 

/s/ Daniel S. Goldberg

 

Daniel S. Goldberg

 

Chief Executive Officer

 

 

 

 

 

/s/ Stephen J. Stott

 

Stephen J. Stott

 

12

--------------------------------------------------------------------------------